DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/6/19 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an input module configured to receive…", "a prompt design module configured to…perform…".

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 12, and 20 are rejected under 35 USC 102 as being anticipated by US10095228 ("Kuffner").

Claim 1
Kuffner discloses a system for interacting with a user in a vehicle (abstract), comprising: 
a processing device including an input module configured to receive measurement data from one or more sensors, the measurement data related to features of the user (claim 1: internal sensor of the autonomous vehicle to characterize an extent of vigilance decrement and readiness presently exhibited by the operator); 
a prompt design module configured to, in response to receiving an instruction to output a requested prompt to the user (claim 1: graphical element…to improve the engagement level of the operator), perform: 
determining a user state based on the measurement data (claim 1: compute an engagement level of the operator according to operator state information monitored from at least one internal sensor of the autonomous vehicle to characterize an extent of vigilance decrement and readiness presently exhibited by the operator); 
determining an activity state based on the measurement data and the user state (col. 8 lines 50-63 the engagement level can include sub-components identifying particular aspects of what the operator is presently engaged with, an extent to which the operator is engaged with other devices/tasks, where the operator is most likely to gaze if graphics are rendered within the AR display, whether the operator is actively supervising operation of the vehicle 100 but not ready to manually control the vehicle 100 (e.g., holding an ice cream cone in each hand while watching operation of the vehicle 100), and so on.
customizing the requested prompt based on the user state and the activity state to generate a customized prompt (col. 10 lines 45-55 rendering module 240 renders the graphics as a function of how engaged the operator is with the present operation of the vehicle 100, as indicated by the engagement level. Thus, the rendering module 240 functions to dynamically generate content with the AR system 180 according to the engagement level to induce greater vigilance and readiness within the operator and/or to maintain the vigilance/readiness of the operator, col. 12 lines 45-60 eye tracks are informative with respect to whether the operator is actively engaged with the present operating environment of the vehicle. Moreover, the monitoring module 220 can use the cameras 126 to track pupil dilation, rates of eye movements, and further information about the operator. In one embodiment, the gaze and/or eye tracks of the operator can be a sole source of information for the operator state information 260 from which the vigilance module 230 computes the engagement level. In either case, the monitoring module 220 generates the operator state information 260, in one embodiment, on an on-going basis to maintain an up-to-date characterization of the present activities/focus of the operator.); and 
outputting the customized prompt to the user (col. 10 lines 45-55 rendering module 240 renders the graphics as a function of how engaged the operator is with the present operation of the vehicle 100, as indicated by the engagement level. Thus, the rendering module 240 functions to dynamically generate content with the AR system 180 according to the engagement level to induce greater vigilance and readiness within the operator and/or to maintain the vigilance/readiness of the operator).

Claim 2
Kuffner discloses wherein the customized prompt is a speech prompt generated by a speech generation module (col. 10 lines 35-41 the rendering module 240, in one embodiment, controls audio within the vehicle 100 to provide alerts, chimes, speech, music and other sounds in combination with rendering the graphical elements.).

Claim 10
Kuffner discloses wherein the prompt design module is configured to further customize the requested prompt based on at least one of an urgency associated with the requested prompt and contextual information related to at least one of an interior of the vehicle and a condition external to the vehicle (claim 1: dynamically render, on the AR display, at least one graphical element that is a visualization based, at least in part, on sensor data about the external environment from at least one external sensor of the autonomous vehicle,).

Claim(s) 11, 12 and 20 
Claim(s) 11, 12 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2 and 10, respectively, and is/are rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-16 are rejected under 35 USC 103 as being unpatentable over Kuffner in view of US20170291543 ("Goldman").

Claim 3
Kuffner discloses a customized format of the prompt associated with the user state and the activity state (col. 10 lines 45-55, col. 12 lines 45-60). Kuffner fails to explicitly disclose wherein the requested prompt is a base prompt having a base format, and customizing the requested prompt includes changing the base format to a customized format. However, Kuffner does disclose customized prompts (abstract). Furthermore, Goldman teaches wherein the requested prompt is a base prompt having a base format, and customizing the requested prompt includes changing the base format to a customized format (0135 configuration of the customized notification to correspond with the circumstance (alert condition and context), whether made dynamically at the vehicle 10, or in advance, and whether made by modifying a base or standard file, are those determined best, or preferred according to a cost-benefit analysis, to catch the attention of the user, communicate the notification message to the user, and/or communicate an urgency of the message., 0167).


Claim 4
Kuffner discloses wherein determining the user state includes selecting the user state from a plurality of stored user states, each stored user state related to one or more features estimated based on the measurement data (col. 12 lines 30-40 The monitoring module 220 can then format or otherwise provide the collected data in an ordered manner and electronically store the operator state information 260 in the database 250 or the memory 210 for use by the vigilance module 230. In one embodiment, the monitoring module 220 can collect the operator state information from any sensors that are included within the vehicle 100. Thus, the operator state information 260, as previously discussed, can generally include a wide variety of information about the operator.).

Claim 5
Kuffner discloses wherein each stored user state is related to one or more stored activity states, each stored activity state related to a stored customized prompt (col. 12 lines 30-40 The monitoring module 220 can then format or otherwise provide the collected data in an ordered manner and electronically store the operator state information 260 in the database 250 or the memory 210 for use by the vigilance module 230. In one embodiment, the monitoring module 220 can collect the operator state information from any sensors that are included within the vehicle 100. Thus, the operator state information 260, as previously discussed, can generally include a wide variety of information about the operator., col. 12 lines 42-60 The eye movements, otherwise referred to as eye tracks, of the operator are useful in determining whether the operator is gazing at objects in front of the vehicle 100, within the passenger compartment, and so on. Thus, the eye tracks are informative with respect to whether the operator is actively engaged with the present operating environment of the vehicle. Moreover, the monitoring module 220 can use the cameras 126 to track pupil dilation, rates of eye movements, and further information about the operator. In one embodiment, the gaze and/or eye tracks of the operator can be a sole source of information for the operator state information 260 from which the vigilance module 230 computes the engagement level. In either case, the monitoring module 220 generates the operator state information 260, in one embodiment, on an on-going basis to maintain an up-to-date characterization of the present activities/focus of the operator.).

Claim 6
Kuffner discloses wherein determining the activity state includes selecting a stored activity state from the one or more stored activity states related to the user state, and generating the customized prompt includes selecting a stored customized prompt related to the selected stored activity state (col. 12 lines 30-40 The monitoring module 220 can then format or otherwise provide the collected data in an ordered manner and electronically store the operator state information 260 in the database 250 or the memory 210 for use by the vigilance module 230. In one embodiment, the monitoring module 220 can collect the operator state information from any sensors that are included within the vehicle 100. Thus, the operator state information 260, as previously discussed, can generally include a wide variety of information about the operator., col. 12 lines 42-60 The eye movements, otherwise referred to as eye tracks, of the operator are useful in determining whether the operator is gazing at objects in front of the vehicle 100, within the passenger compartment, and so on. Thus, the eye tracks are informative with respect to whether the operator is actively engaged with the present operating environment of the vehicle. Moreover, the monitoring module 220 can use the cameras 126 to track pupil dilation, rates of eye movements, and further information about the operator. In one embodiment, the gaze and/or eye tracks of the operator can be a sole source of information for the operator state information 260 from which the vigilance module 230 computes the engagement level. In either case, the monitoring module 220 generates the operator state information 260, in one embodiment, on an on-going basis to maintain an up-to-date characterization of the present activities/focus of the operator.).

Claim(s) 13-16 
Claim(s) 13-16 recite(s) subject matter similar to that/those of claim(s) 3-6, respectively, and is/are rejected under the same grounds.

Claims 7-9 and 17-19 are rejected under 35 USC 103 as being unpatentable over Kuffner in view of Goldman, in further view of US20160109701 ("Goldman2").

Claim 7
Kuffner fails to disclose wherein the user is one of a plurality of users, and the plurality of stored user states, the one or more stored activity states and the stored customized prompt are stored in a data structure specific to the user. However, Kuffner does disclose user states, activity states, and customized prompts (abstract, col. 12 lines 30-40). Furthermore, Goldman2 teaches wherein the user is one of a plurality of users, and the plurality of stored user states, the one or more stored activity states and the stored customized prompt are stored in a data structure specific to the user (0046 the repository 70 aggregates data across multiple users. Aggregated data can be derived from a community of users whose behaviors are being monitored by the system 100 and may be stored within the repository 70. Having a community of users allows the repository 70 to be constantly updated with the aggregated queries, which can be communicated to the controller 200 via the signal 125. The queries stored to the repository 70 can be used to provide personalized services and recommendations based on large data logged from multiple users.).


Claim 8
Kuffner fails to disclose wherein the data structure is a look-up table. However, Kuffner does disclose a database for storing user state information (col. 6 lines 60-65 database). Furthermore, Goldman teaches the use of a look-up table (0185 data structures configured to facilitate the deliberation module 230 determining the appropriate customized sound. As an example, the database can include a look-up table, or other array, matrix, other indexing arrangement, or other relational data structure or arrangement, relating various sets of conditions--such as a condition set including an alert condition and one or more contexts--to a corresponding recommended customized sound file particular to the circumstances. The indexing arrangement can be the models referenced above in connection with the deliberative agent of the deliberation module 230).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claim 9
Kuffner fails to explicitly disclose wherein the stored customized prompt based on a preference of the user. However, Kuffner does disclose customized prompts (abstract). Furthermore, Goldman teaches wherein the stored customized prompt based on a preference of the user (0177 The next time a similar situation arises, the system can, based on the learning and corresponding stored association between the prior relationship (alert condition, context, notification, and result), or based on a new relationship created by the learning agent (same alert condition, same context, adjusted notification (such as a louder notification)), provide the adjusted notification. The process can be repeated in connection with the same input, and in other situations, thereby personalizing the system to the user(s)--user sensitivities, abilities, proclivities, reaction time, attention tendencies, and preferences, communicated expressly to or, or inferred by, the learning agent).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claim(s) 17-19 
Claim(s) 17-19 recite(s) subject matter similar to that/those of claim(s) 7-9, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663